                             Case 1:18-cr-00288-GLR Document 32 Filed 11/26/19 Page 1 of 7
<    Shl:l:t I •.JuJl.!mc:nlin a Criminal Case wiLh Supervised Rl:lea'iC:(Re\'. 0412018)                                                   Judgmc:nt Pa!!.e I of 7
                                                                                                                                                      MM

                                               United States District Court
                                                                      District of Maryland
                    UNITED STATES OF AMERICA                                               .JUDGMENT IN A CRIMINAL                 CASE
                                                                                           (For OtTenses Committed on or After November I, 1987)
                                              v.
                                                                                           Case Number: GLR-I-18.CR-00288-00           1
                    HOWARD KEITH GOODSON
                                                                                           Defendant's Attorney: Sedira Banan (AFI'D)
                                                                                           Assistant U.S. Attorney: Jeffrey Izant & Judson Mihok


    THE DEFENDANT:
    ~ pleaded guilty to Count I of the Indictment.
    o pleaded nolo contendere to count(s) __ , which was accepted by the court.
    o was found guilty on count(s) __ alier a plea of not guilty.
                                                                                                                      Date                         Couut
                 Title & Section                                        Nature of Offense                      Offense Concluded                 Number(s)
            18 U.S.C. ~ 2422(b)                           Coercion or Enticement of Minor                         04/16/2018




        The defendant is adjudged guilty of the offenses listed above and sentenced as provided in pages 2 through 7
    of this judgment. The sentence is imposed pursuant to the Sentencing Reform Act of 1984 as modified by U.S.
    v. Booker, 543 U.S. 220 (2005).

    o  The defendant has been found not guilty on count(s) __
    181Count 2 of the Indictment is dismissed on the motion of the United States.

    IT IS FURTHER ORDERED that the defendant shall notify the United States Attorney for this district
within 30 days of any change of name, residence, or mailing address unlil all fines, restitution, costs, and special
assessments imposed by this judgment are fully paid.

                                     >-
                                     I-
                                     =:J                                                   November 22. 2019
                                     0-
                                     W
                                                                                           Date of Imposition of Judgment
                                     Cl




                                                                                           ~uss:t(~:f? I~~;I~
                                                                                           United States District Judge
                                      >-
                                      ro
                                     Patricia Mitchell
                         Case 1:18-cr-00288-GLR Document 32 Filed 11/26/19 Page 2 of 7
 Sh~Cl 2 : Judgment ill a Criminal Case: with Supc:rvise:d Re!c:a"c (Rc\'. 0412018)                                           Judgme:nl Page 2 of 7
   DEFENDANT:           Howard Kcilh Goodson                                                          CASE NUMBER: GLR-I-18-CR-00288-00      1


                                                                      IMPRISONMENT

     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for
 a total term of312 months as to Count I, with credit for time-served from April 16, 2018 to April 28, 2018,
 and from Mav 4, 2018 to thc datc of this Judgment.

 o    The court makes the following recommendations to the Bureau of Prisons:
         That the defendant participate in any appropriate mental health evaluation and treatment program.
         That the defendant participate in any appropriate sex offender evaluation and treatment program.
         That the defendant participate in the Sex Offender Mental Health Program ("SOMP").
         That the defendant be designated to the Fel at Marianna or Petersburg, Florida, for service of his
         sentence.

o    The defendant is remanded to the custody of the United States Marshal.

o    The defendant shall surrender to the United States Marshal for this district:

     o     at __      a.m.lp.m. on __    '
     o     as notified by the United States Marshal.

o    The defendant shall surrender, at his/her 0\\11 expense, to the institution designated by the Bureau of Prisons
     at the date and time specified in a written notice to be sent to the defendant by the United States Marshal. If
     the defendant does not receive such a written notice, defendant shall surrender to the United States Marshal:

     o     before 2pm on                                                                                _

A defendant who fails to rcport either to the designated institution or to thc United States Marshal as
directed shall be subject to the penalties of Title 18 U.S.c. ~3146. If convicted of an offense while on release,
the defendant shall be subject to the penalties set forth in 18 U.S.c. ~3147. For violation ofa condition of
release, the defendant shall be subject to the sanctions sct forth in Title 18 U.S.c. ~3148. Any bond or
property posted may be forfeited and judgment entered against the dcfendant and thc surety in the full
amount of the bond.

                                                                             RETURN

I have executed this judgment as follows:

     Defendant delivered on __                      to __          at __         , with a certified copy of this judgment.




                                                                                UNITED STATES MARSHAL


                                                                                By:.                                                         _
                                                                                DEPUTY U.S. MARSHAL
                        Case 1:18-cr-00288-GLR Document 32 Filed 11/26/19 Page 3 of 7
 ~hcct 3 - Judgm~nt in a Criminal Ca~e with Supcrvi~cd Rclca'ic (Re\', 04(2018)                                            JudgmCnl Pagc 3 of 7
     DEFENDANT:        Howard      Keith Goodson                                              CASE NUMBER: GLR-I-18-CR-00288-001


                                                            SUPERVISED             RELEASE
      Upon release from imprisonment, the defendant shall be on supervised release for a tern1 of life.

 The defendant shall comply with all of the following conditions:

    The defendant shall report to the probation office in the district to which the defendant is released within 72
 hours of release from the custody of the Bureau of Prisons.

                                                  A.        MANDATORY                  CONDITIONS
I)     You must not commit another federal, state or local crime.
2)    You must not unlawfully possess a controlled substance.
3)    You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within t5 days of release Irom
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
      o The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future substance
      abuse. (check if applicable)
4)    0 You must make restitution in accordance with 18 U.S.C.
      restitution. (check if applicable)
                                                                                  ~*
                                                                          3663 and 3663A or any other statute authorizing a sentence of

5)    You must cooperate in the collection of DNA as directed by the probation omcer.
6)                                                                                                                     *
      ~ You must comply with the requirements of the Sex OtTender Registration and Notification Act (34 U.S.C. 20901, el seq.) as
      directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
      reside, work, are a student, or were convicted ofa qualifying offense. (check ifapplicable)
7)    0 You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
anached page
                                 B.        STANDARD CONDITIONS                           OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
otlicers to keep infonned, report to the court about, and bring about improvements in your conduct and condition.

I)  You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
   release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
   time frame.
2) After initially reporting to the probation otlice, you ""ill receive instructions from the court or the probation officer about how and
   when you must report to the probation oOicer, and you must report to the probation officer as instructed.
3) You must not knowingly leave the federal judicial district where you are authorized to reside without first getting pennission from
   the court or the probation oflicer.
4) You must answer truthfully the questions asked by your probation omcer.
5) You must live at a place approved by the probation omcer. If you plan to change where you live or anything about your living
   arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. Ifnotifying
   the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
   hours of becoming aware ofa change or expected change.
6} You must allow the probation officer to visit you at any time at your home or elsev.'here, and you must permit the probation officer
   to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7) You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation omcer excuses you from
   doing so. If you do not have full-time employment you must (I)' to find fuli-time employment, unless the probation officer excuses
   you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
   responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least
   10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
   becoming aware of a change or expected change.
8) You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
   convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
   probation officer.
                       Case 1:18-cr-00288-GLR Document 32 Filed 11/26/19 Page 4 of 7

 Sheet 4 - Judgment in a Criminal Case with Supervised Relca.'ic(Rn. 0412018)                                           Judgment Page 4 of 7
   DEFENDANT:          Howard Keith Goodsoo                                              CASE NUMBER: GLR-I-18-CR-00288-00             I

 9) If you are arrested or questioned by a law enforcement officer. you must notify the probation officer within 72 hours.
 10) You must not ovm, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
     was designed, or \\:as modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
     tasers).
 II) You must not act or make any agreement with a law enforcement agency to act as a confidential human source or infonnant without
     first getting the pennission of the court.
 12) If the probation ollicer detennines that you pose a risk to another person (including an organization), the probation ollicer lIlay
     require you to notify the person about the risk and you lIlust cOlllply with that instruction. The probation ollicer lIlay contact the
     person and confinn that you have notified the person about the risk.
 13) You must follow the instructions of the probation officcr related to the conditions ofsupcrvision.


                         C.       SUPERVISED                  RELEASE           ADDITIONAL    CONDITIONS

          You must not communicate, or otherwise interact, with Jane Doe or her family, either directly or
 through someone else, without first obtaining the pennission of the probation otTIcer.
          You must not have direct contact with any child you know or reasonably should know to be under the
 age of 18, not including your own children or grandchildren, without the permission of the probation officer. If
 you do have any direct contact with any child you know or reasonably should know to be under the age of 18,
 not including your own children or grandchildren, without the pernlission of the probation otTIcer, you must
 report this contact to the probation otTIcer within 24 hours, Direct contact includes written communication, in-
 person communication, or physical contact. Direct contact does not include incidental contact during ordinary
 daily activities in public places,
          You must allow the probation oflicer to install computer monitoring software on any computer (as
 defined in 18 U,S,c. ~ 1030(e)(l» you use,
         To ensure compliance with the computer monitoring condition, you must allow the probation
 officer to conduct initial and periodic unannounced searches of any computers (as defined in 18
 U ,S.c. S I030( e)( 1» subject to computer monitoring, These searches shall be conducted for the
 purposes of determining whether the computer contains any prohibited data prior to installation of
the monitoring software; to determine whether the monitoring software is functioning effectively
after its installation; and to determine whether there have been attempts to circumvent the
monitoring sofhvare after its installation. You must warn any other people who use these
computers that the computers may be subject to searches pursuant to this condition.
         You must provide the probation officer with access to any requested financial information and
authorize the release of any linancial information. The probation office may share financial
infonnation with the U.S. Attorney's OtTIce.
         You must participate in a mental health treatment program and follow the rules and regulations of
that program. The probation otTIcer, in consultation with the treatment provider, will supervise
your participation in the program (provider, location, modality, duration, intensity, etc.).
         You must not go to, or remain at, any place whcre you know children undcr the age of 18 are likely
to be. including parks, schools. playgrounds, and childcare facilities.
         You must not go to, or remain at, a place for the primary purpose of observing or contacting
children under the age of 18,
treatment.

(Continued on Page 5)
                       Case 1:18-cr-00288-GLR Document 32 Filed 11/26/19 Page 5 of 7

 Sheet ~. Judgment in a Criminal Case with Supervised Release (Rc\'. 04(2018)                                       Judgment Page 5 of7
   DEFENDANT:          Howard Keith Goodson                                                CASE NUMBER: GLR-I-18-CR-00288-001

 (Continued from Page 4)

         You must not view or possess any visual depiction (as defined in 18 U.S.C. S 2256), including any
 photograph, film, video, picture, or computer or computer-generated image or picture, whether
 made or produced by electronic, mechanical, or other means, of sexually explicit conduct (as
 defined in 18 U.S.C. S 2256). You must not view or possess any visual depiction (as defined in 18
 U.S.c. S 2256) including any photograph, tilm, video, picture, or computer or computer-generated
image or picture, whether made or produced by electronic, mechanical, or other means, of sexually
explicit conduct (as defined in 18 U.S.c. S 2256), that would compromise your sex offense specific
         You must participate in a sex offense-specific assessment.
         You must participate in a sex offense-specific treatment program and follow the rules and
regulations of that program. The probation officer will supervise your participation in the program
(provider, location, modality, duration, intensity, etc.).
         You must participate in a substance abuse treatment program and follow the rules and regulations
of that program. The probation oflicer will supervise your participation in the program (provider,
location. modality, duration, intensity, etc.).
        You must submit to substance abuse testing to determine if you have used a prohibited substance.
        You must not attempt to obstruct or tamper with the testing methods.
        You must not use or possess alcohol.




U.S. Probation     Office Use Only

A U.S. probation ofiiccr has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Rdease Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                     _     Date
                                                                                       --------
                       Case 1:18-cr-00288-GLR Document 32 Filed 11/26/19 Page 6 of 7

S,hl:et 5. Pan A. Judgment in a Criminal Case with Supervised Release (Rev. 0-112018)                                             Judgment Page 6 of 7
  DEFENDANT:          Howard Keith Goodson                                                             CASE NUMBER: GLR-I-18-CR-00288-001


                                               CRIMINAL                MONETARY                  PENALTIES
           The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 5B.


                             Assessment              JVT A Assessment*                    Fine                      Restitution
     TOTALS
                             $100.00                  Waived                             Waived                     TBD
     o    CVB Processing Fee S30.00


     o    Tht: dett:nnination of restitution is deferred until   _____          . An Amended Judgment in a Criminal Case (AO 245C)
                                                                                will be entered after such determination.

     o    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

         If the defendant makes a panial payment, each payee shall receive an approximately proponioned payment, unless specified
         otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.s.c. ~ 3664(i), all non federal
         victims must be paid before the United States is paid.
            l"ame of Payee                  Total Loss*                  Restitution Ordered               Priority or Percentage
                                                                                   TBD




 TOTALS                                  $                                         $             TBD
                                             ----------

 o       Restitution amount ordered pursuant to plea agreement
                                                                             -----------
 o       The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full
         before the fifteenth day after the date of the judgment, pursuant to 18 u.s.c. ~ 3612(1). All of the payment options on Sheet 6
         may be subject to penalties for delinquency and default, pursuant to 18 U.S.c. ~ 3612(g).

 o       The co un detennined that the defendant does not have the ability to pay interest and it is ordered that:

         o   the interest requirement is waived for the            0     fine      o    restitution

         o the interest requirement for the   0    fine   D    restitution is modified as follows:
 • Justice for Victims of Trafficking Act of2015, pub. L. No. 114-22 .
 •• Findings forthe total amount of losses are required under Chapters 109A, 110, II OA, and II3A of Title 18 for offenses
 committed on or alier September 13, 1994, but before April 23, 1996.
                           Case 1:18-cr-00288-GLR Document 32 Filed 11/26/19 Page 7 of 7
    ~hCCl () • Judgment in a Crinunal Case with Surcr\'iscd Rclea'ic (Rcv. 0412018)                                                   Judgmellt Page 7 of 7
        DEFENDANT:        Howard Keith Goodson                                                         CASE NUMBER: GLR-I-18-CR-00288-00                I

                                                           SCHEDULE OF PAYMENTS
        Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
        (5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.


          Payment of the total fine and other criminal monetary penalties shall be due as follows:

    A     ~    Special Assessment of$IOO.OO is due in full immediately.


B         0 5             immediately, balance due (in accordance with C, D, or E); or

C         0 Not later than                ; or

D        0 Installments to commence                       day(s) after the date of this judgment.

E        0 In             (e.g. equal weekly. monthly, quarterly) installments of 5                 over a period of         year(s) to commence when
              the defendant is placed on supervised release.

The defendant will receive credit for all payments previously made toward any criminal monetary penalties imposed.

Unless the court expressly orders otherwise, if this judgment imposes a period of imprisonment, payment of criminal monetary penalties
shall be due during the period of imprisonment. All criminal monetary penalties, except those payments made through the Bureau of
Prisons Inmate Financial Responsibility Program, are to be made to the Clerk of the Court.

o   NO RESTITUTION OR OTHER FINANCIAL                                   PENALTY SHALL BE COLLECTED                THROUGH       THE INMATE
FINANCIAL RESPONSIIIILITY PROGRAM.

Irthe entire amount of criminal monetary penalties is not paid prior to the commencement                   of supervision, the balance shall be paid:

         o    in equal monthly installments during the term of supervision; or

         o    on a nominal payment schedule ofS                      per month during the tenn of supervision.

The U.S. probation officer may recommend a modification of the payment schedule depending on the defendant's                       financial
circumstances.


Special instructions regarding the payment of criminal monetary penalties:

o        Joint and Several

        Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
        and corresponding payee, if appropriate.




o       The defendant shall pay the cost of prosecution.

o       The defendant shall pay the following court cost(s):

~       The defendant shall forfeit the defendant's interest in the following property to the United States:

        A black Apple iPhone X, IMEI 356722088271019.
